Citation Nr: 1432779	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-12 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967, including in the Republic of Vietnam from July 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claims of service connection for posttraumatic stress disorder (PTSD) and entitlement to a TDIU.  

In a February 2013 rating decision, the RO granted the Veteran's claim of service connection for PTSD (which was characterized as depressive disorder, not otherwise specified, claimed as PTSD), assigning a 50 percent rating effective May 22, 2007.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly, an issue relating to PTSD is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

In February 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC schedule the Veteran for a Travel Board hearing.  This hearing was held in March 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  Service connection is in effect for depressive disorder, not otherwise specified (claimed as PTSD), evaluated as 50 percent disabling effective May 22, 2007, and for coronary artery disease, evaluated as 30 percent disabling effective April 3, 2008; the Veteran's combined disability evaluation for compensation is 70 percent effective April 3, 2008.

2.  The record evidence indicates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.16(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his service-connected psychiatric disability (which is characterized as depressive disorder, not otherwise specified, claimed as PTSD) and his service-connected coronary artery disease preclude him from securing or following a substantially gainful occupation, entitling him to a TDIU.  He essentially contends that his heart is too weak and his psychiatric symptomatology too disruptive to his daily life for him to seek or maintain employment.

Law and Regulations

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling, or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  If there is only one service-connected disability, it must be rated at least 60 percent disabling.  If there is more than one disability, then at least one disability must be rated at least 40 percent disabling, and the Veteran must have a combined disability rating of at least 70 percent.  Id.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background

The record evidence shows that, on VA examination in July 2003, the Veteran reported he had retired from working for a lumber company 18 months earlier "and took a lump sum payment which he invested."  He also reported working part-time as a steeplejack.  

In a July 2007 letter, D.L.H., M.A., stated that he had seen the Veteran for 5 counseling sessions beginning in April 207.  The Veteran reported that he began working at "a local pulp mill" 6 weeks after returning home from a combat tour of duty in Vietnam in 1967.  "He remained at the mill for 35 years.  During this time he had many confrontations with coworkers and supervisors."  The Veteran also reported that he had done "some odd jobs."  This private clinician stated that the Veteran's "anger and suspiciousness caused problems with his work."  

A review of the Veteran's Social Security Administration (SSA) records indicates that he was found to be disabled by SSA in November 2007 due to degenerative joint disease of the right hip and the right knee.  These records include illegible handwritten notes indicating outpatient treatment for unspecified psychological problems at a Vet Center.  These records also indicate that, following private outpatient treatment in November 2007, the private clinician stated that the Veteran's history of PTSD "may limit his ability to function in the workplace."

On VA examination in May 2008, the Veteran reported that he "has been close to getting in to fight[s] at work feeling persons who didn't go to war had been hard on him and didn't let him [get] promote[d] further."  He also reported that, following his service separation, he worked at a pulp mill in different jobs for 35 years and had fair relationships with his supervisors and coworkers.  While employed, he experienced "anger problem[s] and got...close to fighting but didn't for fear of being fired from [his] job."

When he filed his TDIU claim in February 2008, the Veteran, through his then-attorney, asserted that his service-connected depressive disorder, not otherwise specified (which was characterized) as PTSD left him unemployable.

In response to a request for the Veteran's employment records, Weyerhaeuser informed the RO in October 2008 that it had no records.  

On VA outpatient treatment in December 2009, the Veteran reported that "his current motivation for [treatment] is his financial stressors."  His only current income was Supplemental Security Income (SSI) payments from Social Security.  He also reported that, after working for Weyerhaeuser for 35 years, he "decided to retire although he had not reached full retirement age."  He and his wife divorced and then remarried, having depleted most of their 401K retirement account in the interim.  Their retirement account "ran out completely in [20]06 and now they are living on [$2000] per month which he states leaves nothing for emergencies."  The VA clinician stated that the Veteran "feels that he worked very hard all of his life and is very stressed about the very limited retirement he and his wife currently have.  He had great difficulty accepting that their decisions compromised much of his retirement."  The diagnosis was depression, not otherwise specified.

In a September 2010 letter, the Veteran described the symptoms he attributed to his service-connected depressive disorder, not otherwise specified (which he characterized as PTSD).  He reported experiencing disturbing dreams "every day + night since" he was in Vietnam.  "I have nightmares and night sweats of [a] convoy ambush" he was involved in in November 1966.  He asserted, "My nerves are shot [and] I have 0 patience."

On VA outpatient treatment in July 2011, the Veteran reported that his memories of Vietnam combat "escalated when his niece...who served in the military in Iraq committed suicide" in May 2011.  The Veteran also complained of ongoing intrusive thoughts with nightmares and night sweats, "intense psychological distress at exposure to cues of wars such as the news," social isolation, "frequent irritability and past conflict on his job sites," startle reactions, hypervigilance, and difficulty falling asleep.  Mental status examination of the Veteran showed organized and goal-directed thought content, coherent and unimpaired speech, and no psychotic symptoms.  The VA clinician stated that the Veteran's "symptoms have more likely than not been present since he was discharged in 1967 with an honorable discharge.  He first came to the VA seeking help in 2003."  The diagnosis was PTSD.

In August 2011, the Veteran complained that he was "highly stressed that his wife was hospitalized this last weekend for a stroke and developing slurring of her speech."  He reported working from 1967 to 1973 "but described ongoing conflict with his co-workers and supervisors due to PTSD symptoms.  Veteran is able occasionally...to enjoy looking at flowers and birds, but minimizes his contact with others."  Mental status examination of the Veteran and the diagnosis were unchanged.  

In May 2012, the Veteran reported that he "previously worked for 35 years at a pulp mill but had multiple conflicts with his supervisors and co-workers.  He indicated he did best when he was isolated."  Mental status examination of the Veteran and the diagnosis were unchanged.

In November 2012, it was noted that, "Following his discharge [the Veteran] had frequent conflict at work with his co- workers and supervisors.  He was usually 'left alone and not bothered.'  In particular he had difficulty attempting to work with 'civilians who had never been to Vietnam.'"

On VA PTSD Disability Benefits Questionnaire in December 2012, it was noted that the Veteran "reported irritability at work being a problem for the first few years after his return" from combat in Vietnam.  The VA examiner stated:

Upon a few years of retirement and financial hardship, the Veteran's symptoms of irritability and social isolation worsened and likely heightened even further when he stopped part-time painting in 2007 and focused his energy elsewhere (on his claim).  Thus, as symptoms of depression developed upon his return from Vietnam (irritability and social isolation), though they did not worsen to their current levels until following retirement and the onset of financial stressors, it is as likely as not that this disorder is due to the Veteran's experiences in the military and have been worsened by current stressors.

While employed at Weyerhaeuser for 35 years, the Veteran "reported that he had some conflicts at work, such that approximately 10 times over the 35 years he yelled at people or kicked chairs when angry and would have meetings afterwards and a reprimand would be place in his file."  The Veteran also reported that multiple surgeries in the late 1990's for a brain aneurysm and a heart bypass "contributed significantly to his decision to retire."  He reported further that he began experiencing financial difficulties after his retirement in 2002.  The VA clinician stated:

The Veteran is mildly occupationally impaired due to depressive symptoms.  He left his job of 30+ years in 2002 due to health problems and the company's impending folding.  He reported few problems at work as he was his own boss.  He did report arguments that got out of control due to his irritability about once every 3 years.  Irritability has worsened since he stopped working.  It is unlikely he would be able to work in a job where he has close contact with people due to irritability and rumination.  However, psychiatric symptoms do not preclude solitary, independent work environments.

The diagnosis was depression, not otherwise specified.

Following VA heart examination in April 2013, the VA examiner stated that the Veteran's cardiac disability (which was diagnosed as arteriosclerotic heart disease) affected his "ability to perform vigorous physical activities, such as heavy lifting" but did not affect his ability "to perform sedentary employment." 

On VA outpatient treatment in May 2013, "[The] Veteran reported that he almost always worked alone at Weyerhaeuser on swing shifts or weekends.  He expressed no pride in working for 35 years and stated he 'just survived.'"  The diagnosis was PTSD.

The Veteran testified at his March 2014 Board hearing that his service-connected depressive disorder and service-connected coronary artery disease prevented him from working.  See Board hearing transcript dated March 6, 204, at pp. 3-4.  He also testified that he frequently had arguments with co-workers while employed at a pulp mill.  Id., at pp. 6.  He testified further that his highest educational level was high school.  Id., at pp. 9.

Analysis

The Board finds that the evidence supports granting the Veteran's TDIU claim.  The Veteran has contended that his service-connected disabilities preclude him from securing or following a substantially gainful occupation, entitling him to a TDIU.  The Board agrees with the Veteran's assertions.  Service connection currently is in effect for depressive disorder, not otherwise specified (claimed as PTSD), evaluated as 50 percent disabling effective May 22, 2007, and for coronary artery disease, evaluated as 30 percent disabling effective April 3, 2008.  The Veteran's combined disability evaluation for compensation is 70 percent effective April 3, 2008.  Thus, the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The Board also notes that the Veteran has reported consistently that his service-connected disabilities interfered with his employment while he worked for 35 years at a lumber pulp mill and prevented him from working after he retired from the mill.  

The evidence also supports finding that the Veteran is entitled to a TDIU.  Both VA and private treating clinicians who have treated the Veteran during the appeal period for his service-connected depressive disorder and coronary artery disease indicated that these disabilities interfered with his former employment at a lumber pulp mill.  These clinicians also found that the Veteran's service-connected depressive disorder and coronary artery disease continued to interfere with his employability following his retirement from the mill.  The VA examiner specifically found in December 2012 that the Veteran's psychiatric symptoms worsened when his financial stress increased after his retirement.  This examiner also stated, "It is unlikely [the Veteran] would be able to work in a job where he has close contact with people due to irritability and rumination.  However, psychiatric symptoms do not preclude solitary, independent work environments."  A different VA examiner concluded in April 2013 that the Veteran's service-connected cardiac disability (which was diagnosed as arteriosclerotic heart disease) interfered with his "ability to perform vigorous physical activities, such as heavy lifting" but did not affect his ability "to perform sedentary employment."  The Veteran subsequently testified credibly before the Board in March 2014 that he only had a high school education.  He also testified credibly that he had performed a variety of apparently low-skill jobs while employed at a lumber pulp mill for 35 years and was denied opportunities for advancement due in part to frequent altercations with his supervisors and co-workers while he was employed at the mill.  Given the Veteran's occupational and educational experience, it seems reasonable to conclude that it would be unlikely that he could find the type of solitary sedentary employment that he apparently is limited to by his service-connected disabilities.  

The Veteran meets the scheduler criteria for a TDIU.  The Veteran has asserted consistently in lay statements and in his Board hearing testimony that his service-connected disabilities preclude his employment.  The record evidence also suggests that the Veteran is precluded from securing or following a substantially gainful occupation solely by reason of his service-connected disabilities (in this case, depressive disorder and coronary artery disease).  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU have been met.



ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


